Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-16 are pending in this office action. This action is responsive to Applicant’s application filed 01/14/2021.

Information Disclosure Statement
3.	The references listed in the IDS filed 01/14/2021 has been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
s 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US Patent Publication No. 2019/0188590 A1, hereinafter “Wu”) in view of Fedoryszak et al. (US Patent Publication No. 2020/0250249  A1, hereinafter “Fedoryszak”).
As to Claim 1, Wu teaches the claimed limitations:
“An apparatus for generating a context category dataset by using a user interface, the apparatus comprising:” as a system includes a processor and a memory cause the processor to perform operations for providing information to a user as a function of derived user intent. The operations include receiving input from a user, generating an intent vector by processing the received input though an artificial intelligence model that has been trained with data representative of the user's intention (paragraph 0004).
 	“a category prediction unit configured to use word embedding vectors each generated for each context category based on the hashtag list to predict one or more context categories of one or more hashtags inputted from the user interface, wherein the user interface is configured to provide a predicted context category to a user and to receive and provide context category information from the user to the list provider” as the user intention prediction model separates user's intentions into three different categories, function-oriented intentions, emotion-oriented intentions, and car-oriented intentions (paragraph 0065). Taking a user's current query and current conversation session as the input, the output of the user intention prediction model predicts the probabilities of all the possible intentions. An intention set may be pre-defined before the conversation or can be collected automatically from hand-made/automatically-collected training data (paragraphs 0067-0070, 0083-0087). When the user is sending queries through voice, the user is communicating with the chatbot through a touchable screen, then the hashtags or any related emotional symbols will be taken into account for user's intention prediction. Word2vec cluster ngrams: use the word2vec tool to learn dimensional word embedding from a social network dataset. Then, a K-means algorithm and L2 distance of word vectors is used to cluster the million-level vocabulary into classes. The classes are used to 
Wu does not explicitly teach the claimed limitation “a list provider configured to provide a hashtag list for each context category”.
Fedoryszak teaches system detection tracks events over time, which includes modeling an event as a cluster chain, e.g., a list of linked cluster groups (e.g., categories) over time, the messaging system may periodically identify trending entities from a message stream of messages exchanged on a messaging platform. The identification of trending entities from the message stream may be referred to as burst detection. A trending entity may be a word (or words), a phrase, a hashtag, an identifier, a web resource or any content that refers to a specific object. The messaging system may periodically perform similarity-based clustering operations on the trending entities to detect one or more cluster groups, where each cluster group includes two or more trending entities that are determined to be similar to each other (paragraphs 0003, 0006, 0032).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Wu and Fedoryszak before him/her, to modify Wu provide a hashtag list for each context category because that would 
allow event detector periodically apply clustering operations on message streams and generate a dynamically updated list of events as taught by Fedoryszak (paragraph 0046-0047). 

As to Claim 2, Wu teaches the claimed limitations:
 	“wherein each word embedding vector of the word embedding vectors comprises: a vector representing a position in a predefined embedding vector space of a context category corresponding to each word embedding vector that is mentioned above” as  position in a predefined embedding vector space (paragraphs 0067-0076).

As to Claim 3, Wu does not explicitly teach the claimed limitation “wherein the list provider is configured to generate or update the hashtag list by generating a hashtag list of a new context category based on the one or more hashtags and the context category information, or updating a hashtag list of an existing context category based on the one or more hashtags and the context category information”.
 Fedoryszak teaches (paragraphs 0012-0014, 0044, 0047, 0061).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Wu and Fedoryszak before him/her, to modify Wu generate or update the hashtag list because that would 
allow event detector periodically apply clustering operations on message streams and generate a dynamically updated list of events as taught by Fedoryszak (paragraph 0046-0047). 

As to Claim 4, Wu teaches the claimed limitations:
 	“wherein the list provider is configured to generate or update the hashtag list after performing preprocessing of classifying the one or more hashtags by word” as (paragraphs 0070-0076, 0083-0089).

5.	Claims 5-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US Patent Publication No. 2019/0188590 A1) as applied to claims 1 above, and further in view Fedoryszak et al. (US Patent Publication No. 2020/0250249  A1) and Rimon et al. (US Patent Publication No. 2017/0164011 A1, hereinafter “Rimon”).
As to Claim 5, Wu does not explicitly teach the claimed limitation “wherein the category prediction unit comprises: a vector provider configured to generate or update the word embedding vectors; and a category predictor configured to predict the one or more context categories to which each hashtag belongs by calculating a probability that each hashtag belongs to each of the one or more context categories by using the word embedding vectors”. 
Rimon teaches calculating a probability belongs to each of the context categories by normalizes figures according to the size of the input (paragraphs 0058, 0068, 0083).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Wu, Fedoryszak and Rimon before him/her, to modify Wu calculating a probability that each hashtag belongs to each of the one or more context categories because that would allow event detector periodically apply clustering operations on message streams and generate a dynamically updated list of events as taught by Fedoryszak (paragraph 0046-0047). Or capability to provide multi-dimensional classification without extensive manual processing as taught by Rathod (paragraph 0003)

As to Claim 6, Wu does not explicitly teach the claimed limitation “wherein the vector provider is configured to generate the word embedding vectors by assigning, based on one or more basic tags preset in the hashtag list, a centroid of a cluster composed of embedding vectors of the basic tags as word embedding vectors of a relevant context category”.
 Rimon teaches centroid of a cluster (paragraph 0106).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Wu, Fedoryszak and Rimon before him/her, to modify Wu a centroid of a cluster composed of embedding vectors of 

As to Claim 7, Wu does not explicitly teach the claimed limitation “wherein the vector provider is configured to update the word embedding vectors by reassigning, by further taking account of a word embedding vector of an element when added to the hashtag list, a centroid of a cluster composed of embedding vectors of elements included in the hashtag list as word embedding vectors of a relevant context category”.
Rimon teaches centroid of a cluster (paragraph 0106).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Wu, Fedoryszak and Rimon before him/her, to modify Wu a centroid of a cluster composed of embedding vectors of the basic tags because that would allow event detector periodically apply clustering operations on message streams and generate a dynamically updated list of events as taught by Fedoryszak (paragraph 0046-0047). Or capability to provide multi-dimensional classification without extensive manual processing as taught by Rathod (paragraph 0003).

As to Claim 8, Wu teaches the claimed limitations:
 	“wherein the reassigning is performed every time the number of hashtags that are added to the hashtag list reach a preset number” as (paragraphs 0039, 0043, 0047-0048).

As to Claim 9, Wu teaches the claimed limitations:
 	“wherein the category predictor is configured to generate each of embedding vectors of the one or more hashtags and calculate a distance from each generated embedding vector to 
Rimon teaches a mathematical distance function (paragraphs 0068-0077, 0084-0090).

As to Claim 10, Wu teaches the claimed limitations:
 	“wherein the embedding vectors of the one or more hashtags are generated by extracting the embedding vectors from each hashtag, and when no embedding vectors can be extracted from each hashtag, the embedding vectors are generated by classifying each hashtag by word and performing a vector addition on the embedding vectors of respective words” as (paragraphs 0067, 0070-0078, 0083-0089).

As to Claim 11, Wu teaches the claimed limitations:
 	“wherein the category predictor is configured to predict the one or more context categories of the each hashtag by predicting all or some of the context categories having the embedding vectors of each hashtag, which are each spaced from each of the word embedding vectors by a distance equal to or lower than a preset threshold value” as calculate a distance (paragraphs 0039, 0067, 0078, 0088-0093).
Rimon teaches a mathematical distance function (paragraphs 0068-0077, 0084-0090).

6.	Claims 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rimon et al. (US Patent Publication No. 2017/0164011 A1, hereinafter “Rimon”) in view of Wu et al. (US Patent Publication No. 2019/0188590 A1, hereinafter “Wu”) and Rathod et al. (US Patent Publication No. 2018/0246983 A1, hereinafter “Rathod”).
 As to Claim 12, Rimon teaches the claimed limitations:

 	“generating word embedding vectors each for each of context categories based on a hashtag list for each of the context categories” as through a combination of logic for linguistic analysis, machine learning, and rule-based heuristics, unstructured free text (e.g., word) describing video or other content is mapped to a structured set of category tags (paragraph 0025, 0055). Text features and their weights may be input to statistical gene mapping functions (created from training samples). Multiple tagging elements taking different approaches may be applied at various stages of the cascade, and a voting logic element may be applied after a stage to select a set of tags to apply at subsequent stages (paragraph 0062-0066, 0068). An output of this process may be a vector of content tags (paragraph 0083).
 	Rimon does not explicitly teach the claimed limitation “receiving one or more hashtags inputted from a user interface; predicting one or more context categories in the one or more hashtags by using the word embedding vectors; providing one or more predicted context categories to a user through the user interface; receiving context category information inputted from the user”.
Wu teaches the generation model receives the user's intention model output as input for rich response generation (paragraph 0052). The user intention prediction model, separates user's intentions into three different categories, function-oriented intentions, emotion-oriented intentions, and car-oriented intentions (paragraph 0065). Social network related words: number of hashtags, emoticons, elongated words, and punctuations are used as features. Specially, when the user is sending queries through voice, then this part is not active. Otherwise, when the user is communicating with the chatbot through a touchable screen, then the hashtags or any related emotional symbols will be considered for user's intention prediction (paragraphs0075-
Rimon does not explicitly teach the claimed limitation “renewing or updating the hashtag list based on the context category information”. 
Rathod teaches user interface of Structured Site or Website Management Application connected with server module enabling user to create or add or update or remove one or more structured posts or one or more types of content items for particular or selected structured page or category or structured sub-category or sub-page of structured site or website. After selecting page or category or sub-category, user can add or create one or more structured posts including add or capture one or more photos, add or record videos, edited photos or videos, add voice, live video or live stream, searched or selected or provided location information, draft or add text or on/with/integrate with photo or video, add profile photo or logo, profile name and link of profile, structured contents based on selected templates of structured information or user created templates or forms or fields and associated values or data or content, structured information related to product & service including event name, location, description, start and end date & time or schedules of event, one or more categories, tags, hashtags, keywords and title, structured information related to offers including one or more types of attachments, actions and reactions controls and GUIs, named URLs, one or more web applications or smart client applications, create and add album, carousal, canvas, slideshow, news, blog or article or microblog or updates or notification, menu, survey or poll, one or more types of forms, create, update and add one or more types of structured profile by using profile creation step by step wizard or template based profile creation based on fields and associated values, profile builder 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Rimon, Wu and Rathod before him/her, to modify Rimon predicting one or more context categories in the one or more hashtags by using the word embedding vectors because that would allow utilizing the trigger control model, received input, and intent vector input to generate a response via a trained chatbot, and providing the response via an output device as taught by Wu (abstract). Or updating the hashtag list based on the context category information because that would provide service that incorporates live chat with businesses right into search results as taught by Rathod (paragraph 0025)
 
As to Claim 13, Rimon teaches the claimed limitations: 	
“wherein the generating of the word embedding vectors comprises: assigning a centroid of a cluster composed of embedding vectors of elements included in the hashtag list as word embedding vectors of a relevant context category” as centroid of a cluster (paragraph 0106).

As to Claim 14, Rimon teaches the claimed limitations:  	
“wherein the predicting of the one or more context categories comprises: generating embedding vectors of the one or more hashtags and calculating a distance from each generated 

As to Claim 15, Rimon teaches the claimed limitations:  
“wherein the predicting comprises: calculating a probability to generate a calculated probability that each hashtag belongs to each of the one or more context categories by normalizing a distance for each relevant context category from each generated embedding vector to each of the word embedding vectors, and selecting top one or more (or N) context categories that have the calculated probability” as calculating a probability belongs to each of the context categories by normalizes figures according to the size of the input (paragraphs 0058, 0068, 0083).

As to claim 16 rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 12. In addition, Rimon teaches a signal bearing media include recordable type media such as floppy disks, hard disk drives, CD ROMs, digital tape, and computer memory (paragraph 0152). Therefore this claim is rejected for at least the same reasons as claim 12.
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR 
03/22/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156